Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                
              
                	 Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




3.         Claim 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20170066135).
            Regarding claim 1 Cohen teaches:

            moveable imaging device acquire a plurality of images of a target area including the pile imaged by a camera mounted on a movable imaging device ; (Paragraph 0058- Moveable vehicle 501 may include a controller 504, a battery 505, an internal bus 506, additional sensors 509a-n, such as, for example, active sensors, e.g., LiDAR or passive sensors, such as cameras; the paragraph also movement of the vehicle by “flying” or “moving on the ground”; Paragraph 0059- “Creating a lot of pictures “of “surface images”);
photogrammetry, using a range of wavelengths, such as, for example, visible light, multispectral or extra-spectral. Creating a lot of pictures enables …creation of three-dimensional wireframes of an object)’
            pile head detecting unit to detect the pile head using image recognition from the three-dimensional  model (Paragraph 0093- “determine the locations and amounts of maximum discrepancy from the design model for each object visible in a 3-D image”; pile head-like structures discussed at Paragraph 0081- support beam under load may bend out of shape and interfere with a concrete mold for a future permanent support that must be constructed; note that detecting the location of a construction object of interest involves image recognition  of the objects in the 3-D model image) and 
            consistency determination unit to determine consistency  between the position of the   detected pile head detected in the pile head  and the position of  preliminarily acquired design information (Paragraph 0093- “determine the locations and amounts of maximum discrepancy from the design model for each object visible in a 3-D image; Paragraph 0074- “algorithms for detecting differences between as-planned and as-built for construction of physical objects, such that the output of data collection devices, e.g. LiDAR units, can be programmatically differenced with a design model to determine if what has been built matches what was intended to be built and also note:  Paragraph 0093- “determine the locations and amounts of maximum discrepancy from the design model for each object visible in a 3-D image).

            Regarding claim 5 Cohen disclose display to display consistency information relating to structure/pile by three dimension model generating (Fig. 4 block 407 and paragraph 0074 disclose display, Paragraph 0093- “determine the locations and amounts of maximum discrepancy from the design model for each object visible in a 3-D image; Paragraph 0074- “algorithms for detecting differences between as-planned and as-built for construction of physical objects, such that the output of data collection devices, e.g. LiDAR units, can be programmatically differenced with a design model to determine if what has been built matches what was intended to be built. It would be obvious to display using Fig 4 display to display consistency information relating to structure/pile by three dimension model generating) 


            acquiring a plurality of images of a target area including the pile imaged by a camera mounted on a movable imaging device; (Paragraph 0058- Moveable vehicle 501 may include a controller 504, a battery 505, an internal bus 506, additional sensors 509a-n, such as, for example, active sensors, e.g., LiDAR or passive sensors, such as cameras; the paragraph also movement of the vehicle by “flying” or “moving on the ground”; Paragraph 0059- “Creating a lot of pictures “of “surface images”);
             generating a three-dimensional model of the target area from the acquired images (Paragraph 0059- ”Investigating devices…may employ both low-altitude aerial and close range terrestrial photogrammetry, using a range of wavelengths, such as, for example, visible light, multispectral or extra-spectral. Creating a lot of pictures enables …creation of three-dimensional wireframes of an object)’
             detecting the pile head from the generated three-dimensional model (Paragraph 0093- “determine the locations and amounts of maximum discrepancy from the design model for each object visible in a 3-D image”; pile head-like structures discussed at Paragraph 0081- support beam under load may bend out of shape and interfere with a concrete mold for a future permanent support that must be constructed; note that detecting the location of a construction object of interest involves detection of the objects in the 3-D model image) and 
             determining consistency between the detected pile head detected in the pile head detecting step and preliminarily acquired design information (Paragraph 0093- “determine the locations and amounts of maximum discrepancy from the design model for each object visible in a 3-D image; Paragraph 0074- “algorithms for detecting differences between as-planned and as-built for construction of physical objects, such that the output of data collection devices, e.g. LiDAR units, can be programmatically differenced with a design model to determine if what has been built matches what was intended to be built).
           In the above citations, Cohen does not explicitly note that the object detected and analyzed is specifically a “pile head” even though Cohen cites similar structures in the form of “support beams”.  Cohen is concerned with differencing collected images with "a design model to determine if what has been built matches what was intended to be built."  Moreover, one of ordinary skill in the art (i.e., one working in the construction industry and/or architecture) would be aware of the finite number of components/structures used in construction which include support structures such as those identified by Cohen.  Given the finite number of components that would have been known to one of ordinary skill in the art in the construction field and the teaching of monitoring "support" structures in Cohen, it would have been obvious to try to apply Cohen's approach to a particular type of support in the form of a pile head to achieve a predictable result in the form of accurately determining if a pile head that "has been built matches what was intended to be built" (Cohen, Paragraphs 0074 & 0093). 
4.          Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20170066135) in view of Marra et al. (US 20170066135).          
             Regarding claim 2 Cohen has not explicitly disclose  above detecting core of the pile and determining discrepancy or consistency between the detected pile core and driven point on design information [3-D model]. However as noted above Cohen disclose  determining consistency between the detected pile head detected in the pile  
                In the same field of endeavor of structural/pile and construction inspection using image capturing using UAV and image processing Marra disclose:
               moveable imaging device acquire a plurality of images of a target area including the pile imaged by a camera mounted on a movable imaging body (Marra Abstract, paragraph 0022, UAV and camera caputuring images of structure/pile );
            three-dimensional model  generating unit to generate three-dimensional model of the target area using photogrammetry from the acquired images acquired by moveable object (Marra, Abstract, Figs. 2a-2c & 4a-4c, paragraphs 0022 & 0065 show capturing images using UAV and generating three-dimensional using captured images of structure/pile); and 
            pile detecting unit to detect the pile  using image recognition from the three-dimensional  model (Marra, Figs. 3 and 4a-4c, paragraphs 0025-0026 and page 10, right-column, lines 7-10 and lines 37-45, three dimensional  model is generated of structure/pile using photogrammetric point cloud density using image/data received from UAV).
         Furthermore Marra in paragraph 0027 disclose obtaining/detecting geotagged and area of the structure/pile using UAV and in paragraph 0074 disclose provides image with full generality structural/pile shape and height. Therefore it is obvious in the system of Marra that include obtaining structure/pile core because Marra imagery  include geo-data, area and  shape (Figs. 2a-2c).   Marra disclose in page 10, right-column, lines 7-
                Therefore it would have been obvious to one having ordinary skill in art before the filing of the claim invention to determine consistency structure/pile core at the construction site and structure/pile driven point based on the design information in the system as shown by Marra (geo-location data, shape and dimensions (Height and Width) by comparing/matching UVA image data and 3D model) because such a system would provide structure/pile/construction site inspection system for repair or enhancement cost estimation using inexpensive light weight UAVs.          
              Regarding claims 3-4, Mara disclose determining consistency between structure/pile height & incline (paragraph 0074 disclose UAV provides image with full generality structural/pile shape and height. In system of Marra it is obvious that shape will include incline such as slope)   and structure/pile height  & incline based on the design information (Marra in paragraph 0027 disclose three-dimension point cloud model (design) for structural/pile report include surface type, area, slope and dimensions (such as height, width. NOTE: dimension which include height and slope include incline).
          Therefore it would have been obvious to one having ordinary skill in art before the filing of the claim invention to determine consistency between structure/pile height & 
             Regarding claim 6 structure/pile is color (Marra in Figs. 2a-2c and 3 shows structure/pile texture and grey scale) and
               the structure /pile detecting unit includes color as element for detecting a structure/pile from three dimensional model (Figs. 4a-4c shows images of three-dimensional of structure pile with texture and grey scale which obviously include color and also note paragraph 0085 show color/texture of three model point cloud).
                  Therefore it would been obvious to one having ordinary sill in the art before the filing of the claimed invention to obtain structure/pile in color and use color as element for detecting a structure/pile from three dimensional model as shown by Marra in the system of Cohen because such system would provide report (paragraph 0027) of design including color and texture of the structure/pile. 
     
                                Communication
5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
April 6, 2021